Citation Nr: 1300956	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected ulcerative colitis.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected ulcerative colitis.  

3.  Entitlement to service connection for difficulty walking and standing. 

4.  Entitlement to service connection for muscle weakness.

5.  Entitlement to service connection for irreparable rotator cuff tears of the right (dominant) shoulder.

6.  Entitlement to service connection for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1968, June 1971 to March 1973 and December 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that the RO made a formal finding of unavailability for some of the Veteran's service treatment records, particularly those from June 1971 to March 1973 and December 1990 to April 1991.  In particular, the RO made such a finding as their requests to the Records Management Center (RMC) and the National Personnel Records Center (NPRC) were negative to the extent that neither returned any service treatment records for these periods of service, but only service treatment records related to the Veteran's first period of service from August 1961 to August 1968.  

A review of the record discloses that following his first period of active service, the Veteran enlisted in the Navy Reserves.  There is no indication that the Agency of Original Jurisdiction (AOJ) has sought any service treatment records from the appropriate service entity in this regard or sought to verify the Veteran's periods of active service during his time in the Navy Reserves.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include military records.  38 C.F.R. § 3.159(c)(2) (2012).  Upon remand, the AOJ should attempt to obtain any treatment records from such service, and verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with Navy Reserve.

In December 2010 the Veteran was afforded a VA examination.  The examination report addressed the Veteran's claim for sleep apnea, particularly as secondary to his now service-connected ulcerative colitis, but only on a direct basis, concluding that the condition was not caused by or related to ulcerative colitis.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.'  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The December 2010 opinion did not address the question of aggravation, and in particular, whether the Veteran's service-connected ulcerative colitis has chronically aggravated the Veteran's sleep apnea.  Thus, as the examination report is inadequate, it must be returned.  38 C.F.R. § 4.2.

Along these lines, the Veteran should be afforded a VA examination to address whether his hypertension is either caused or aggravated by his now service-connected ulcerative colitis.  In a June 2008 letter a VA physician related that the Veteran had ulcerative colitis, which had "contributed" to hypertension.  Under these circumstances, a VA examination is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that the Veteran is claiming service connection for numerous conditions as secondary to his now service-connected ulcerative colitis.  It is arguable that he has sufficiently demonstrated actual knowledge of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  However, in an abundance of caution, the Board finds that upon remand of this matter the Veteran should be provided notice on how to substantiate a claim on a secondary basis.  See 38 C.F.R. § 3.310 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service entity and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Navy Reserve and (2) forward all available service treatment and personnel records associated with such duty for incorporation into the claims file.

Perform any and all follow-up as necessary, and document negative results.

2.  Provide the Veteran with VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection of a condition on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the sleep apnea was incurred during service or is otherwise etiologically related to service?

b)  If the examiner finds that it is less likely than not that the Veteran has sleep apnea that is etiologically related to service, is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected ulcerative colitis caused any currently diagnosed sleep apnea?

If it is determined that any diagnosed sleep apnea was not caused by service-connected ulcerative colitis, the examiner should opine whether it is at least as likely as not that any currently diagnosed sleep apnea has been aggravated (that is, permanently worsened) by the service-connected ulcerative colitis beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.
Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that hypertension was incurred during service or is otherwise etiologically related to service?

b)  If the examiner finds that it is less likely than not that the Veteran has hypertension that is etiologically related to service, is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected ulcerative colitis caused any currently diagnosed hypertension?

If it is determined that any diagnosed hypertension was not caused by service-connected ulcerative colitis, the examiner should opine whether it is at least as likely as not that any currently diagnosed hypertension has been aggravated (that is, permanently worsened) by the service-connected ulcerative colitis beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

